Title: From Thomas Jefferson to Bernard Peyton, 11 April 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
			 Monticello
Apr. 11. 21. 
			 I have just recieved from Mr Dearborne Collector of Boston information that he had recieved from Marseilles 3. cases of wine for me which he had forwarded to the Collector of Richmond, and that the freight and duties amounted to 17 D. 05. I have informed him that I would desire you to remit him that sum immediately which I now request you to do, and recieve the boxes & pay the additional charges. I have written to Majr Gibbon desiring him to deliver them to you. Gilmore has no boat at present, but Johnson’s is running, by whom they may be forwarded or by any other whom you know to be trusty. The Kale pots arrived at the mill yesterday affectionately yoursTh: Jefferson